Cline, Judge:
These are appeals for reappraisement of Pineret Alma Clips or bobby pins imported from Mexico on December 3, 1943. The merchandise was invoiced at 15 pesos per carton plus packing charges and invoice stamps and was entered at 18 pesos per carton plus packing charges and 0.88 per centum stamp tax. It was appraised at 25 pesos per carton of 1,728 clips, net, less freight, aforo, Mexican customs broker’s fee, and consular invoice fee.
At the hearing on March 22, 1946, on motion by the plaintiff it was ordered that the record heretofore made be entirely deleted and it was stipulated as follows:
Mr. Whynman. The merchandise in these cases consisted of bobby pins imported from Mexico, made of steel, and we stipulate that the price at which this imported merchandise was freely offered for sale in Mexico was 19.25 pes.os a great gross, Mexican currency, plus 0.88 per centum sales tax a great gross, at the time of exportation of such merchandise to the United States and at which *258such, or similar merchandise was freely offered for. sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the Ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed, ready for shipment to the United States.
Mr. Weil. So agreed.
Mr. Whynman. That the foreign value was higher than the export value of ■this merchandise.
Mr. Weil. So agreed and stipulated.
On the agreed state of facts, I hold that the foreign value is the proper basis for appraisement of the merchandise and that such value is 19.25 pesos a great gross, Mexican currency, plus 0.88 per centum sales tax. Judgment will be rendered accordingly.